Title: James Madison to Nicholas P. Trist, 22 May 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Given to N. P. T. by James Madison Montpellier May 22. 1827."Mr Jefferson returned to me my letters to hi<m> (some of
                            wh. however are missing, wh. perhaps he destroyed). Of some of those returned, I find I have copies; among them, one on the
                            subject of his views with regard to the right to bind future generations. This I will give to you."
                        
                            
                                
                            
                        
                    